Citation Nr: 0201870	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss and, if so, whether all of the evidence of 
record both old and new warrants the grant of service 
connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left index finger injury and, if so, whether 
all of the evidence of record both old and new warrants the 
grant of service connection. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a right index finger injury and, if so, whether 
all of the evidence of record both old and new warrants the 
grant of service connection. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder and, if so, whether all of the evidence of 
record both old and new warrants the grant of service 
connection.

5.  Entitlement to service connection for anxiety disorder 
and/or depression.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by weight fluctuation.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by hair loss.

8.  Entitlement to service connection for fibromyalgia, 
claimed as an undiagnosed illness manifested by joint pain.

9.  Entitlement to service connection for a chronic 
respiratory disorder, to include borderline obstructive lung 
disease, claimed as an undiagnosed illness manifested by a 
respiratory disorder.

10.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

11.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue.

12.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss, sleeplessness, and 
inability to concentrate.

13.  Entitlement to an increased rating for service-connected 
residuals of aortic valve replacement and aortic aneurysm 
repair, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from August 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in February 2001 the RO granted 
entitlement to an increased 60 percent rating for the 
veteran's service-connected residuals of aortic valve 
replacement and aortic aneurysm repair.  

The Board also notes that the February 2001 rating decision 
granted entitlement to a total disability rating based upon 
individual unemployability, an issue which the veteran had 
previously perfected on appeal.  As the award constitutes a 
complete grant of the veteran's claim, the Board finds there 
are no unresolved matters as to this issue remaining for 
appellate review.

Although the RO adjudicated the issue for entitlement to 
service connection for a low back disorder on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection.



REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1) (2001).  The revised duty to assist 
requires VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In this case, the Board notes that in correspondence dated in 
May 2000 and in August 2000 the veteran requested a personal 
hearing at the local RO.  There is no indication that the 
veteran was provided a hearing or that he has withdrawn his 
request to present testimony at a personal hearing.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001). 
Therefore, the Board finds additional development is required 
prior to appellant review.

As to the veteran's service connection claims, the Board 
notes that a February 1999 VA mental disorders examination 
revealed some mild depression and diagnoses of adjustment and 
pain disorders but that the examiner felt it was difficult to 
state whether the veteran's present psychiatric problems were 
related to service.  The Board also notes that VA medical 
evaluations of record have not specifically addressed the 
issue of whether the veteran has symptoms which are 
manifestations of an undiagnosed illness.  Therefore, the 
Board finds additional medical evidence as to these matters 
is required prior to appellate review.

In addition, the Board notes the available service department 
records do not demonstrate the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Therefore, further development is required to verify 
the veteran's service.

The Board also notes that VA records show the veteran 
underwent a thorough evaluation of his service-connected 
heart disorder in May 2000 but that the examination findings 
did not include an estimate of the veteran's disability 
expressed in terms of METs (metabolic equivalents) necessary 
for an adequate rating.  Therefore, the Board finds an 
additional examination by an appropriate specialist is 
required.

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled to 
appear at a personal hearing at the local 
RO as soon as it may be feasible.  The 
veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to this appeal at 
that time.

2.  The RO should take appropriate action 
to verify, through official channels, the 
veteran's service in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  All records obtained should be 
added to the claims folder.

3.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
extent of his service-connected residuals 
of aortic valve replacement and aortic 
aneurysm repair.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  

The examiner is specifically requested to 
discuss whether the disorder involves 
chronic congestive heart failure, 
demonstrates a workload of 3 METs 
resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or demonstrates a 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent.  A complete rationale for the 
opinions given should be provided.

5.  The veteran should be afforded an 
examination by a VA psychiatrist to 
determine the present nature and etiology 
of any acquired psychiatric disorders and 
to reconcile the provided examination 
findings with the other evidence of 
record.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
provide opinions as to whether an 
acquired psychiatric disorder was onset 
during active service and/or whether an 
acquired psychiatric disorder is 
otherwise related to active service or to 
a service-connected disability.  A 
complete rationale for the opinions given 
should be provided.

6.  The veteran's claims folder should be 
reviewed by an appropriate VA physician 
for an opinion as to whether his claimed 
weight fluctuations, hair loss, joint 
pain, respiratory disorders, headaches, 
fatigue, memory loss, sleeplessness, and 
inability to concentrate represent 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  The examiner 
should perform any examinations, tests, 
or studies deemed necessary for an 
accurate assessment.  A complete 
rationale for the opinions given should 
be provided.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

8.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




